DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
 
Amendment Entry
Applicant's amendment or response filed 03/02/2021 is acknowledged and has been entered.  Claims 9-10 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-10 are pending.  Claims 1-8 are under examination.
Priority
Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). EP7175143, filed in Europe on 06/09/2017.

Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural principle without significantly more. The claim(s) recite a method for diagnosing a heparin-induced thrombocytopenia, wherein a method as claimed in claim 1 is used and the presence of anti-PF4/heparin complex antibodies is detected. The judicial exception is the relationship between the expression of the presence of anti-PF4/heparin complex antibodies and HIT.  This judicial exception is not integrated into a practical application because it is just a method of diagnosis.  
These claims do not integrate the natural principle into a practical application, such as adding an unconditional treatment step or through an obvious assay step.
According to the Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Revised Step 2A: Prong One: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon and abstract idea.  Specifically, the claim is directed to the relationship between the presence of anti-PF4/heparin complex antibodies and HIT (which is a natural correlation/ law of nature).  
Prong 2: If the Claim recites a judicial exception, evaluate whether the judicial exception 
Step 2B: If the claim is directed to a judicial exception, evaluate whether the claim provides an inventive concept?  No.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of claim 1 appear to be routine and conventional. See MPEP 2106.04 stating that diagnosing an abnormal condition by performing clinical tests and analyzing the results is not eligible and is mere data gathering.  See In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).  Moreover, the MPEP says determining the level of a biomarker in blood is mere data gathering. See 103(a) rejection.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are routine and conventional.  An unconditional treatment step or not routine assay steps may make the claim patent eligible.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aster et al., (WO2015/065986)(IDS entered) in view of Poncz et al. (US 20070190582A1).
With respect to claim 1 and 8, Aster, throughout the reference and especially at abstract and [0014], and [0030] teaches a method of detecting platelet activation and detecting platelet activation (pathogenic) HIT antibodies.  Aster at [0008] and [0014] teaches that these antibodies 
Aster does not teach measuring/comparing PF4.
However, Poncz at claim 1 teaches measuring PF4 in order to determine HIT.  Poncz at [0016] and [0047] teaches that platelet activation in patients with HIT leads to further PF4 release.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have measured and compared PF4 to a control, as taught by Poncz, in the method of Aster.

One of ordinary skill in the art would have a reasonable expectation of success, because Poncz teaches that PF4 is related to the expression of HIT complexes and teaches successfully measuring it.
With respect to claim 2, Aster at [0050] teaches that the platelets are washed normal donor platelet, which would include human thrombocytes from a body fluid sample from healthy donors known to contain no anti-PF4/heparin complex antibodies.
With respect to claim 3, Poncz at claim 9 teaches determining the levels of PF4 with an antibody.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Aster et al., (WO2015/065986)(IDS entered) in view of Poncz et al. (US 20070190582A1), as applied to claim 1, and further in view of Schraw et al., The development of a quantitative enzyme-linked immunosorbent assay to detect human platelet factor, Transfusion 717-724, 2005.
With respect to claim 4, Poncz at claim 10 teaches detecting PF4 with an ELISA, which involves mixing the antibody with the reaction mixture.
Aster and Poncz do not teach the reagents of claim 4.
However, Schraw, throughout the reference and especially at abstract and 718, teaches an ELISA for detecting PF4 using a first (capture antibody) and a second anti-PF4 antibody 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used the reagents and performed the steps of claim 4, as taught by Schraw, in the method of Aster, as modified by Poncz.
One of ordinary skill in the art would have been motivated to have used the reagents and performed the steps of claim 4, as taught by Schraw in the method of Aster, as modified by Poncz, because Poncz teaches using an ELISA to detect PF4 and Schraw teaches a highly sensitive ELISA with a low background.
One of ordinary skill in the art would have a reasonable expectation of success, because Poncz teaches using an ELISA to detect PF4 and Schraw teaches a highly sensitive ELISA with a low background.
With respect to claim 7, Aster, throughout the reference, teaches adding the platelets but does not teach removing them from the reaction mixture with centrifugation.  

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aster et al., (WO2015/065986)(IDS entered) in view of Poncz et al. (US 20070190582A1) and Schraw et al., The development of a quantitative enzyme-linked immunosorbent assay to detect human platelet factor, Transfusion 717-724, 2005, as applied to claim 4, and further in view of Serena et al., (US7,392,140)
With respect to claim 5, Schraw teaches two antibodies.  
Aster, Schraw, and Poncz do not teach agglutination.
However, Serena, throughout the reference and especially at 42:69-67 and claim 12 teaches using latex agglutination to measure biomarkers, which include PF4. Serena at 41:5-45 teaches that both the substrate and the label can be particles.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an agglutination assay with a substrate and label bead, as taught by Serena, where there are two antibodies, as taught by Schraw, in the method of Aster, as modified by Poncz.
One of ordinary skill in the art would have been motivated to have used an agglutination assay with a substrate and label bead, as taught by Serena, where there are two antibodies, as taught by Schraw, in the method of Aster, as modified by Poncz, because using two particles and two antibodies, and agglutination are a routine method of detection and are routinely used as a substitute for a non-particular ELISA.
One of ordinary skill in the art would have a reasonable expectation of success, because agglutination and sandwich assays are known in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aster et al., (WO2015/065986)(IDS entered) in view of Poncz et al. (US 20070190582A1),  and Schraw et al., The development of a quantitative enzyme-linked immunosorbent assay to detect human platelet factor, Transfusion 717-724, 2005, as applied to claim 4, and further in view of Ullman (US20040175696A1).
With respect to claim 6, Poncz at [0023] teaches ECL.  
Aster and Poncz do not teach a photosensitizer.
However, Ullman, throughout the reference and especially at abstract and [0008], teaches sandwich detection assays using a photosensitizer and teaches that this method increases the sensitivity.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a sensitizer, as taught by Ullman, in the method of Aster, as modified by Poncz.
One of ordinary skill in the art would have been motivated to have used a sensitizer, as taught by Ullman, in the method of Aster, as modified by Poncz, because it increases sensitivity.
One of ordinary skill in the art would have a reasonable expectation of success, because Ullman demonstrates a sensitive method.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16048028 in view of Aster et al., (WO2015/065986)(IDS entered) in view of Poncz et al. (US 20070190582A1). 
Copending Application No. 16/048028 at claims 1-12 teaches a method for detecting anti-PF3/heparin complex antibodies in a body fluid sample, the method comprising providing a reaction mixture by mixing the sample with a pf4 binding unbranched polysaccharide. The combination is naturally incubated after everything is provided.  Copending Application No. 16/048028 at id. teaches comparing the agglutination in the reaction mixture with a predetermined reference value for the agglutination in reaction mixtures containing body- fluid samples from donors known to contain no anti-PF4/heparin complex antibodies; and establishing the presence of anti-PF4/heparin complex antibodies in the sample when the signal determined in the reaction mixture exceeds the reference value.  
Copending Application No. 16/048028 does not teach measuring the amount of PF4, adding platelets, comparing the level of Pf4, and establishing based on PF4.
However, Aster, throughout the reference and especially at abstract and [0014], and [0030] teaches a method of detecting platelet activation and detecting platelet activation (pathogenic) HIT antibodies.  Aster at [0008] and [0014] teaches that these antibodies are against PF4-heprin complexes and teaches detecting them in a body fluid sample (blood sample).  Aster at [0014] and [0030] teaches providing a reaction mixture by contacting the blood sample with a thrombocyte-containing reagent (PF4 treated platelets). Aster at [0035], [0048], and claim 5 teaches that the assay can be performed in the presence of heparin (a PF4 binding unbranched polysaccharide), thereby indicating that the reaction mixture can include a heparin.  Aster at [0014], [0030], and claim 1 teaches incubating the mixture (contacting for 60 minutes) and 
Moreover, Poncz at claim 1 teaches measuring PF4 in order to determine HIT.  Poncz at [0016] and [0047] teaches that platelet activation in patients with HIT leads to further PF4 release.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have mixed platelets (thrombocyte containing reagent) with the sample, as taught by Aster, and to determine the amount of PF4, compare, and to perform the establishing step, as taught by Poncz, in the method of copending Application No. 16/048028. 
One of ordinary skill in the art would have been motivated to have mixed platelets (thrombocyte containing reagent) with the sample, as taught by Aster, and to determine the amount of PF4, compare, and to perform the establishing step, as taught by Poncz, in the method of copending Application No. 16/048028, because platelets provide PF4 and can be used for a substitute for adding PF4.  One would be motivated to measure to determine the amount of PF4 and to perform the establishing step, because Poncz teaches that the amount of PF4 is related to 
One of ordinary skill in the art would have a reasonable expectation of success, because copending Application No. 16/048028 teaches using PF4, which is contained in platelets and Poncz teaches that PF4 is related to the expression of HIT complexes.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
The arguments re: the 35 U.S.C. 103 rejection are moot.
Applicant’s arguments re: the double patenting rejection are not persuasive.  Applicant argues that there is no teaching that an increase in PF4 is an indication of activation.  This is not persuasive, because this feature is not claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Poncz at [0016] and [0047] teaches that platelet activation in patients with HIT leads to further PF4 release.
Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641